I concur in the foregoing response to the inquiry of the Court of Appeals. In my opinion, the trial court did not err in admitting the evidence under the Shields, Pope, and other Alabama cases, as well as the decisions of many of the state courts. True, these decisions do not harmonize with the recent Gouled Case, but said case does not and cannot control the state courts, under the authority of Ohio v. Dollison,194 U.S. 445, 24 Sup. Ct. 703, 48 L.Ed. 1062. Nor does this rule of evidence violate the Fourteenth Amendment, as it applies to all alike who may be tried in the state courts. Ohio v. Dollison, supra.